Plaintiff, a colored woman, sues her brother, claiming from him $7,500 and alleging that, while she was seated on the steps of the porch of her residence, he, without cause or provocation, struck her, and, after knocking her down, kicked her several times and injured her severely. She charges that she sustained a broken rib, multiple contusions and bruises, and that she suffered great pain and agony.
Defendant, admitting that there was an altercation between his sister and himself, maintains that she was the aggressor, that she attempted to stab him with a pair of scissors which she had in her hand, and that he did not strike or kick her, but merely defended himself against her attack by pushing her away from him. He avers that her injuries were very slight and that they were caused by a fall which she sustained when she leaned over to pick up a brick which she intended to hurl at him.
In the district court there was judgment for the defendant dismissing plaintiff's suit. She has appealed.
Only a question of fact is involved, and it is evident from the record that the conclusion reached by our brother below is not manifestly incorrect.
Members of the families of the parties as well as numerous disinterested witnesses testified on behalf of defendant and, numerically, at least, his evidence substantially preponderates. Plaintiff's injuries do not appear to have been more serious than might be expected to result from a slight fall such as defendant contends she sustained. Her exaggerations are patent and glaring. It is quite clear that the judgment is not obviously erroneous.
The judgment appealed from is affirmed, at appellant's cost.
  Affirmed. *Page 555